Citation Nr: 1550794	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  05-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for hypertension.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to March 6, 2015, and to a rating in excess of 50 percent for the period from that date.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral foot disability (also described as bilateral pes planus and hammertoes with calcification of the plantar fascia status post plantar fasciitis) for the period prior to June 15, 2015.

4.  Entitlement to a rating in excess of 50 percent for bilateral pes planus for the period from June 15, 2015.

5.  Entitlement to a compensable rating for bilateral hammertoes for the period from June 15, 2015.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1966, including service in the Republic of Vietnam from September 1965 to December 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2003 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified at a Board hearing held at the RO in September 2009.

In April 2010 and August 2011, the Board remanded the matter for additional evidentiary development and due process considerations. 

On October 25, 2012, the Board denied the claim seeking service connection, to include on a secondary basis, for hypertension.  The Veteran appealed the October 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2013 Order, the Court granted a Joint Motion for Remand filed by the parties, vacated the October 2012 Board decision, and remanded the case to the Board.  The Board in turn remanded the case in April 2014.

In an April 2011 rating decision, service connection for PTSD and for bilateral foot disability (characterized as bilateral pes planus and hammertoes with calcification of the plantar fascia, status post plantar fasciitis) was granted.  The disorders were respectively evaluated as 30 and 10 percent disabling.  The Veteran thereafter perfected an appeal of the initial disability ratings assigned the PTSD and bilateral foot disability.  The TDIU matter is on appeal as it is considered a part of the appeal for the PTSD and bilateral foot matters.  See Rice v. Shinseki, 22 Vet.App. 447 (2009).

In an April 2015 rating decision, the rating assigned the PTSD was increased to 50 percent, effective March 6, 2015.

In an August 2015 rating action, VA awarded separate disability evaluations, in lieu of a combined rating, for the service-connected bilateral foot disability.  The Veteran was assigned a 50 percent rating, effective June 15, 2015, for bilateral pes planus; and a noncompensable rating, effective June 15, 2015, for hammertoes of both feet.  The Board notes that although the RO's decision indicated that VA was denying entitlement to a rating greater than 10 percent for hammertoes, the rationale for the decision showed that VA actually considered the hammertoe deformities to be noncompensable, and the coding sheet portion of the rating decision also indicated that the disorder is noncompensably disabling.  Given the above, the Board finds that the RO awarded a separate noncompensable evaluation for the hammertoes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, the Board must remand the case to remedy a recent procedural defect originating at the RO.

The record reflects that following the January 2015 statement of the case addressing the proper initial evaluations for the PTSD and bilateral foot disorder, and while the case was in remand status, additional pertinent evidence was developed by the RO.  This included the reports of April 2015 and July 2015 VA examinations, and VA treatment records through July 2015.  Notably, the RO did not thereafter issue the Veteran a supplemental statement of the case addressing the additional evidence.

As to the hypertension matter, the record reflects that following the issuance of the last supplemental statement of the case on that issue in February 2015, additional pertinent evidence was added to the record, including the report of a July 2015 VA examination and VA treatment records covering the period after January 2015.

Pursuant to 38 C.F.R. § 19.31(b)(1), the agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case if the agency of original jurisdiction receives additional pertinent evidence after a statement of the case or the most recent supplemental statement of the case has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board.
 
Given that the RO did not issue a supplemental statement of the case, for any of the issues on appeal, that addresses the pertinent evidence added to the record since the most recent statement of the case or supplemental statement of the case, the Board is compelled to remand the case for the RO to remedy this procedural deficiency.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a supplemental statement of the case addressing the hypertension, PTSD and bilateral foot disorder issues currently on appeal.  The supplemental statement of the case must include consideration of all evidence added to the record since the January 2015 statement of the case (in the case of the PTSD and the bilateral foot disorder issues) and the February 2015 supplemental statement of the case (in the case of the hypertension issue).

Thereafter, the case should be returned to the Board, if appropriate.  No action is required of the Veteran unless he is notified by the RO/AMC.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

